                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



 SAM HAIGH,                                                 1 6-cv-00854 (PGS)(DEA)

              Plaintiff;                                        MEMORANDUM
 V.


 REED CHOJNACKI, et al.,

             Defendant.



SHERIDAN, U.S.D.J.

       This matter comes before the Court on Defendant Reed Chojnacki’s motion for summary

judgment (ECF No. 34), Defendants Alec Hirsch and Todd Hirsch’s motion for summary

judgment, (ECF No. 33), and Defendant Andrew V. Hollander’s motion for summary judgment

(ECF No. 36).’ This case arises from an alleged arson of Plaintiff Sam Haigh’s boat, the Fiddler

(“the Fiddler” or “Vessel”). (Hollander Statement of Facts (SOF), ECF No. 36-1 at ¶ 1). Plaintiff

brought the present suit against Defendants Andrew V. Hollander, Reed Chojnacki, Alec Hirsch,

and Samantha Cooper, all teenagers at the time of the alleged arson, and each teenagers’ respective

parents or legal guardians. For the reasons set forth below, including the conflicting testimony of

the four teenagers, summary judgment will be granted in part and denied in part.

                                                 I

       Andrew, Reed, and Samantha2 were friends from Red Bank High School, and Alec was

Andrew’s friend from Marlboro, New Jersey. On January 31, 2014, Andrew, Reed, Alec, and




  Each Defendant moved to address the measure of damages; however, the Court declines to
decide that issue at this time.
2
  Defendant Samantha Cooper was dismissed from this action on January 10, 2019. (ECF No.
50).
                                                 1
Samantha went to the Dunkin Donuts in Red Bank, New Jersey. (Id. at           ¶   3. Thereafter, the

teenagers walked over to the Navesink River. Since the Navesink was frozen, they entered onto

the ice and headed towards the Fiddler, which was moored offshore.3 (Id. at ¶ 4). Alec and Reed

boarded the Vessel. (Chojnacki Dep., ECF No. 34-3, T22-24). Alec and Reed removed a flare

gun, flares, night vision goggles, and binoculars from the Fiddler. (Hirsch SOF, ECF No, 33-1, at

¶   12). The teenagers divided up the equipment, but either Alec or Andrew kept the flare gun and

flares. (Supp. Investigation Report, ECF No. 33-3 at 66).

         Approximately two weeks after the January theft, on February 12, 2014, the New Jersey

State Police received a report that the Vessel was afire on the Navesink River.4 (Id. at 58).

According to the police report, the fire consumed most of the Vessel, and there was “nothing

suspicious observed at the scene.” (Id.) There were no witnesses. (Id.) Further, a member of the

Monmouth Boat Club informed the State Police that the Vessel was subject to a previous act of

vandalism two weeks earlier, and it appeared that a rescue flare was shot into the side of the boat,

igniting a small fire. (Id.)

         A short time later, Plaintiff allegedly received an anonymous letter that named certain

individuals who attended Red Bank High School, and who were allegedly involved in the burning

and sinking of the Fiddler. (Haigh SOF, ECF No. 38, at ¶ 3). Plaintiff learned that the individuals

named in the letter were known to his children and their friend, Kobe Miller. Plaintiff asked Miller

to “keep his eyes and ears open for clues about who may have destroyed the Fiddler.” (Id. at ¶ 5).

Miller then provided Plaintiff with a printed copy of a Facebook chat he had with Andrew on




  Defendants allege that the Vessel appeared to be abandoned on the Navesink, because there
appeared to be no windows or lights, and all the glass on the vessel was broken. (Chojnaki SOF,
ECF No. 34-3, at ¶ 8).
‘
  The parties have not raised any issues concerning the admissibility of the police report.

                                                 2
February 25, 2014, wherein Andrew acknowledged that he was present when the Vessel was set

on fire, and he identified the individual who lit the fire as “his friend from Marlboro”:

                Miller: Hey did you hear about the boat that was destroyed on
                [N] avesink?

                Andrew: maybe... I know who did it.. I was there[.]
                                                              .




               Kobe Miller: What happened.

               Andrew: Me[,] [R]eed[,] my friend[,] and Sam were there and we
               robbed the boat (well my friend and [R]eed[,] I stayed on the ice
               with Sam) [R]eed found night vision goggles and my friend found
               the flare guns and flares and when Sam and [R]eed went home me
               and my friend went back out on the ice and he was drunk.        and
                                                                                 .   .




               light the flares and left them on the boat then from a distance my
               friend shot the flare gun at the boat 3 times and on the 3rd one it
               blew it up  .   .[Sam and Reed] weren’t there when that happened
                                   .




               though just when it was robbed by pirates.      Pirates = my friend
                                                                  .   .




               and [R]eed[.]

(Facebook Chat, ECF No. 33-3, at Ex. F).

       Despite this admission, Andrew subsequently denied any involvement with the fire, and

instead alleges that he did not learn of the fire until Reed showed him a news story about the arson.

At his deposition, Andrew recanted and admitted that he lied when he blamed the fire on “his

friend from Marlboro,” Alec.           (See Hollander dep., ECF No. 33-4, at T35:1-12T35:25 to T36:8;

T43: 15 to T45: 12). He explained that he told Miller he was there during the fire because “the kid

I was talking to was a popular kid and for someone like me that, you know, was just an average

person that’s just going through high school it was nice when a popular kid acknowledged he

wanted help or wanted anything from me.” (Hollander dep., ECF No. 33-4, at T35:1-l2).

       Alec alleges that he was not involved with the fire, but instead first learned of it via a

Facebook chat with Andrew, who linked in a newspaper article concerning the fire. (See Hirsch

dep., ECF No 3 3-3, at Ex. B, T48:6-1 8; Facebook Chat ECF No. 33-3, Ex. E). Alec asked Andrew,



                                                      3
“that was you?!” and Andrew responded: “nope.           .   .   I know who it was.   .   .   [there was a] gas leak

and he [lit] it on fire and booked it.” (See Hirsch dep., ECF No 33-3, at Ex. B, T48:6-1 8; Facebook

Chat ECF No. 3 3-3, Ex. E).

           Reed denies any involvement with the boat fire, and instead alleges that he first learned of

the fire at school through defendants Andrew and Samantha. (Chojnacki dep., ECF No. 34-4, at

T41 :1-21 to 42:1).        Samantha also stated that around this time, Andrew was “walking around

joking about lighting the boat on fire.” (Cooper Dep., at T25:16-24). Samantha noted that Andrew

said, “Guess what I did.. I burn[ed] the boat down.” (Id. at T26:15-17).
                               .




           On March 10, 2014, Reed was interviewed by the State Police, and he admitted to boarding

the Vessel on January 31, 2014, and taking the binoculars. (Supp. Investigation Report, ECF No.

36-9 at 8). He also told the State Police that Andrew was a “pyro” and likes to play with lasers

and fire. (Id. at 9). On March 11, 2014, Alec was questioned by the police, admitted to boarding

the Vessel on January 31, 2014, and taking the flares. (Supp. Investigation Report at 10). He also

admitted to attempting to light flares with Andrew at Andrew’s home. (Id.) Alec confirmed that

he was still in possession of the flare gun taken from the Vessel. (Id.) At the conclusion of the

interview, Alec informed the State Trooper that Andrew “likes to play with fire.” (Id.) That same

day, Alec’s father returned the flare gun and flares to the State Police. (Hirsch SOF, ECF No. 33-

1, at   ¶ 21).   According to Alec’s father, he saw no evidence that the flare gun had been used. (Id.

at ¶ 22). In November 2014, the minor Defendants were each charged with Juvenile Delinquency

for conspiracy to commit burglary and conspiracy to commit theft over $500, but no prosecution

was undertaken. (Supp. Investigation Report, at 16).

          Plaintiffs complaint sets forth the following claims: (1) Negligent Damage to Vessel

against the minor defendants (Counts I, V, IX, and XIII); (2) Tort and Conspiracy against the minor



                                                    4
defendants (Counts II, VI, X, and XIV); (3) Invasion by Andrew, Alec, and Reed (Counts III, VII,

and XI); (4) Parental tort of negligent supervision against the minor defendants’ parents or legal

guardians (Counts IV, VIII, XII, and XV). Defendants each move for summary judgment, arguing

that there is no evidence in the record that supports that they had any involvement with the boat

fire, that there are no viable claims for negligent supervision, and Plaintiffs damages should be

limited to diminution of value.

                                                  II

        Summary judgment is appropriate under Fed. R. Civ. P. 56(c) when the moving party

demonstrates that there is no genuine issue of material fact and the evidence establishes the moving

party’s entitlement to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-

23 (1986). A factual dispute is genuine if a reasonable jury could return a verdict for the non

movant, and it is material if, under the substantive law, it would affect the outcome of the suit.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In considering a motion for summary

judgment, a district court may not make credibility determinations or engage in any weighing of

the evidence; instead, the non-moving party’s evidence “is to be believed and all justifiable

inferences are to be drawn in his favor.” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d

Cir. 2004) (quoting Anderson, 477 U.S. at 255).

       Once the moving party has satisfied its initial burden, the party opposing the motion must

establish that a genuine issue as to a material fact exists. Jersey Cent. Power & Light Co.   V.   Lacey

Twp., 772 F.2d 1103, 1109 (3d Cir. 1985). The party opposing the motion for summary judgment

cannot rest on mere allegations and instead must present actual evidence that creates a genuine

issue as to a material fact for trial. Anderson, 477 U.S. at 248; Siegel Transfer, Inc. v. Carrier

Express, Inc., 54 F.3d 1125, 1130-31 (3d Cir. 1995). “[U]nsupported allegations.. and pleadings
                                                                                     .




                                                  5
are insufficient to repel summary judgment.” Schoch v. First Fidelity Bancorp., 912 F.2d 654,

657 (3d Cir. 1990); see also Fed. R. Civ. P. 56(e) (requiring nonmoving party to set forth specific

facts showing that there is a genuine issue for trial). Moreover, only disputes over facts that might

affect the outcome of the lawsuit under governing law will preclude the entry of summary

judgment. Anderson, 477 U.S. at 247-48. If a court determines, “after drawing all inferences in

favor of the non-moving party, and making all credibility determinations in his favor that no

reasonable jury could find for him, summary judgment is appropriate.” Alevras v. Tacopina, 226

Fed. App’x. 222, 227 (3d Cir. 2007).

                                                 III

        1. Negligent Damage to Vessel (Counts I, V, and IX)

       Under general federal maritime law, “negligence is an actionable wrong.” Galentine v.

Estate of Stekervetz, 273 F. Supp. 2d 538, 544 (D. Del. 2003). Negligence in admiralty law is

“essentially coextensive with its common law counterpart.   .   .   .“   Pogan v. M/V Venture Pride, 2018

U.S. Dist. LEXIS 51875, at *5..6 (D.V.I. Mar. 28, 2018) (citing In re Frescati Shipping Co., 718

F.3d 184, 207 (3d Cir. 2013)); see also Norfolk Shipbuilding & Drydock Corp. v. Garris, 532 U.S.

811, 815 (2001).   Thus, to prevail on a maritime cause of action, plaintiffs must show there was

“1) a duty of care which obliges the person to conform to a certain standard of conduct; 2) a breach

of that duty; 3) a reasonably close causal connection between the offending conduct and the

resulting injury; and 4) actual loss, injury, or damages suffered by the Plaintiff.” Galentine, 273

F. Supp. 2d at 544 (citing 1 Thomas Schoenbaum, Admiralty and Maritime Law                §   5-2 at 170 (3d

ed. 2001)); see also Sheeran v. Blyth Shipholdings S.A., No. 14-5482, (2017 U.S. Dist. LEXIS

44208, at *15 (D.N.J. Mar. 27, 2017).




                                                 6
           Here, the “general maritime negligence standard” is “the duty of exercising reasonable care

under the circumstances of each case.” Goldsmith v. Swan Reefer A.S., 173 Fed. Appx. 983, 988

(3d Cir. 2006); see also Sheeran, U.S. Dist. LEXIS 44208, at *15. “A duty of care exists when

injury is foreseeable or when contractual or other relations of the parties impose it.” Great Am.

Ins. Co. v. Pride, 847 F. Supp. 2d 191, 203 n.6 (D. Me. 2012) (citing Schoenbaum, Admiralty &

Maritime Law      §   5-2). “Foreseeability is a legal requirement before recovery can be had [and]

in the context of duty, the concept of foreseeability means the likelihood of the occurrence of a

general type of risk rather than the likelihood of the occurrence of the precise chain of events

leading to the injury.” Citizens Bank ofPa. v. Reimbursement Techs., 609 F. App’x 88, 92 (3d Cir.

2015) (quoting Kleinknecht v. Gettysburg Coll., 989 F.2d 1360, 1369 (3d Cir. 1993)).                  “A

defendant breaches his [or her] duty to a plaintiff where the defendant ‘fails to protect other people

against an unreasonable risk of harm.” Great Am. Ins. Co., 847 F. Supp. 2d at n.6 (citing

Schoenbaum, Admiralty & Maritime Law           §   5-2).

        All Defendants have denied any involvement with the February fire that destroyed the

Fiddler.     The record contains no evidence of what caused the fire, and the parties have not

presented any expert testimony as to causation. The record also does not contain any evidence as

to who lit the fire. The only Defendant that has admitted to being present at the time of the

February fire is Andrew. The issue is whether being “present” is sufficient to meet the standard

that he lit the fire by a preponderance of the evidence.

       Plaintiff argues that Andrew’s inconsistent statements give rise to a question of fact that a

jury must decide. For example, Andrew allegedly made several statements regarding his

involvement with the February fire, including: (1) that he was present when his friend set the boat

on fire, (Facebook Chat, ECF No. 33-3, at Ex. F); (2) that he knew who started the fire, that it was



                                                      7
someone from his school, and there was a “gas leak and he [lit] it on fire and booked it” (See

Hirsch dep., ECF No 33-3, at Ex. B, T48:6-18; Facebook Chat ECF No. 33-3, Ex. E); and (3) he

burned the boat down, (See Cooper Dep., T25:16-24; T26:15-1 7).        The Court agrees that a jury

must decide the credibility of Andrew’s statements. For that reason, summary judgment is denied

against Andrew for Count I, Negligent Damage to Vessel.

        Regarding the other teenagers, Reed and Alec, there is little or no evidence in the record

that places them at the boat when it was set on fire in February, or that shows they were actually

involved at all in the burning of the boat. At the time of the fire, Andrew provided two versions

of the events: that his friend from Marlboro started the fire, and that his friend from Red Bank

High School started the fire. (See Facebook Chat, ECF No. 33-3, at Ex. F; Hirsch dep., ECF No

33-3, at Ex. B, T48:6-18; Facebook Chat ECF No. 33-3, Ex. E). At his deposition, Andrew

identified his friend from Marlboro as Alec, but admitted he lied when blaming Alec for the fire.

Additionally, he has never identified who the friend from school was that allegedly started the fire.

       Instead, Plaintiff argues that Alec and Reed are liable on a far different theory. That is,

Plaintiff argues that Reed and Alec are liable not for their participation in the February fire, but

because it was foreseeable that they knew or should have known that Andrew would burn the

Fiddler. Plaintiff’s theory is convoluted, but he strings some facts together; that is, Alec and Reed

knew Andrew was the individual who set the Vessel on fire in February (Id.), and they knew that

Andrew had a propensity to set things on fire. (Id.) Moreover, Andrew had a motive to set the

boat on fire as he was jealous of Reed’s romantic relationship with Samantha, and in order to

impress Samantha, Andrew would light the fire to “take down” Reed. (Id. at 35). Because of these

facts, Plaintiff contends that Alec and Reed had a duty to advise a responsible adult that they had

boarded the Fiddler in January, and that at that time, Andrew stole flares and a flare gun; and if



                                                 8
those actions were reported, Andrew would have been thwarted from igniting the boat. In sum,

Plaintiff alleges that the past conduct of Andrew was sufficiently foreseeable for Alec and Reed to

know that Andrew would burn the Fiddler, giving rise to a legal duty to act. This is speculative.

See Podias v. Mairs, 394 N.J. Super. 338 (App. Div. 2007).

         In Podias, the New Jersey Appellate Division considered whether a passenger in a car

owed a duty to a motorcyclist struck by the driver when the driver refused to or was unwilling to

provide emergency aid to the motorcyclist. Podias, 394 N.J. Super. at 343. The court, in imposing

a duty, explained that the motorcyclist’s risk of injury, death, was clearly and readily foreseeable,

and explained that it is “based on the defendant’s knowledge of the risk of injury             .   .   .   A

corresponding consideration is the practicality of preventing it.” Id. at 350. Thus, “when the

defendant’s actions are ‘relatively easily corrected’ and the harm sought to be presented is ‘serious,’

it is fair to impose a duty.” Id. (quoting IS. v. R.T.H., 155 N.J. 330, 339-40 (N.J. 1998)).

        Plaintiff argues that, like the defendants in Podias, the Defendants here knew Andrew liked

to set things on fire, and they also knew that Andrew was aware that the Fiddler was seemingly

abandoned in the Navesink. Because of this, Alec and Reed should have been aware that Andrew

would set fire to the Fiddler. If the teenagers had reported their actions during the January theft to

police, or to responsible adults, Plaintiff argues that the harm to the Fiddler during the February

fire would have been avoided. (P1. br. at 34).

       Here, there is insufficient evidence placing Defendants on notice that Andrew had a

proclivity to start fires. Andrew’s past conduct, and the January theft, do not result in any clearly

and readily foreseeable knowledge that Andrew is an arsonist that would set the Vessel on fire in

February. Apart from the speculative statements that Andrew liked fire, there is no other support

in the record showing same. For example, there is no evidence that Andrew had previously been



                                                  9
charged with arson. Further, there is no evidence that Andrew ever purposefully started a fire.

Accordingly, it was not foreseeable that after boarding the Fiddler in January and taking the flares

and flare gun, Andrew would allegedly set fire to the Fiddler nearly two weeks later in February.

        In summary, even after taking all inferences and credibility determinations in favor of

Plaintiff, a reasonable jury could not find for him, because the February fire and destruction of the

Fiddler was not clearly and readily foreseeable after the January theft, especially since the theft

occurred two weeks before the February fire. Because foreseeability is a necessary prerequisite,

summary judgment on Counts V and IX are granted to Defendants Alec and Reed.5

        2. Civil Conspiracy (Counts II, VI, and X)

        Plaintiff broadly alleges that Defendants conspired to trespass, vandalize, burn, and sink

the Fiddler and for that, they are vicariously liable for any damage to the Vessel.            In New

Jersey, there are four elements to the tort of civil conspiracy: “(1) a combination of two or more

persons; (2) a real agreement or confederation with a common design; (3) the existence of an

unlawful purpose, or of a lawful purpose to be achieved by unlawful means; and (4) proof of

special damages.” MaxLite, Inc. v. ATG Elecs., Inc., 193 F. Supp. 3d 371, 390 n.19 (D.N.J. 2016)

(citing Morganroth & Morganroth v. Norris, McLaughlin & Marcus, P.C., 331 F.3d 406, 414 (3d




  Counts III, VII, and XI bring claims for Invasion against Andrew, Alec, and Reed, alleging that
“[a]s a direct and proximate result of the performance of acts of invasion.. [Plaintiff] (i) lost the
                                                                                .




Fiddler; (ii) engaged in great labors and paid sums of money to ensure the hulk of the Fiddler was
not a hazard to navigation, and; (iii) was caused to pay substantial fines to the authorities to ensure
that hazards to navigation and possible damage to the environment were abated.” (AC at ¶ 31,
55, 83). The Court finds no cause of action for invasion. Further, as stated above, the record does
not support that the defendant minors’ trespass of the Fiddler on January 31, 2014, and its
subsequent fire on February 12, 2014, are related. Nothing in the record supports that Defendants
Reed or Alec participated in the fire. Plaintiffs claims against Defendant Andrew are permitted
to go forward based on Andrew’s statements that he was present when the Fiddler was burned.
Accordingly, summary judgment for Counts III, VII, and XI are granted.


                                                  10
Cir. 2003)).

        As stated above, there is no credible evidence in the record that Defendants Reed or Alec

were present when the Fiddler was burned in February.             Instead, Plaintiff argues that a civil

conspiracy existed because the teenagers conspired to “conceal the spoils” of their theft, two weeks

before the February fire. However, this alone is not enough to support that the minor Defendants

conspired to burn down the Fiddler. There is no evidence of any agreement to burn the Vessel

between any of the Defendants. The only evidence presented that would support a civil conspiracy

are the statements made by Andrew, where he claimed he was present when the Fiddler was

burned, or knew who burned the Fiddler. However, this evidence fails to show that any agreement,

necessary for civil conspiracy, existed. Accordingly, summary judgment is proper for Counts II,

VI, and X.

        3. Parental Liability (Counts IV and XII)

       Under New Jersey law:

                  A parent, guardian or other person having legal custody of an infant
                  under 18 years of age who fails or neglects to exercise reasonable
                  supervision and control of the conduct of such infant, shall be liable
                  in a civil action for any willful, malicious or unlawful injury or
                  destruction by such infant of the real or personal property of another.

N.J. Stat. Ann.   § 2A:53A-1 5.   The New Jersey Supreme Court has explained that parents are liable

under that statute for “the negligent supervision of children who willfully or maliciously destroy

the property of another.” Prop. Cas. Co. ofMCA v. Conway, 147 N.J. 322, 330, 687 (1997).

       Here, having granted summary judgment for the claims against minor-defendant Alec for

negligent destruction of the Fiddler, summary judgment is proper for the claims against his

parent/legal guardian for negligent supervision as well, as there is no evidence in the record that

would support Alec willfully or maliciously caused any damage to the Fiddler. Accordingly,



                                                    11
summary judgment for Count XII, Hirsch Parental Tort, is granted.

       In contrast, because the negligent damage to the Vessel claim remains against Andrew,

summary judgment is not proper for the negligent supervision claims against his parent/guardians

as well, if a Jury were to find that Andrew lit the boat afire, and acted willfully or maliciously in

doing so. Accordingly, summary judgment is denied for Count III, Hollander Parental Tort.6




6
  Jerzy and Michelle Chojnacki were dismissed from this action on December 12, 2018. (ECF
No. 43). Additionally, because Defendant Samantha Cooper was dismissed from this action on
January 10, 2019, the claims (Count XV) against her parents or legal guardians are dismissed as
well. (ECF No. 50).

                                                 12
    summary judgment for Count XII, Hirsch Parental Tort, is granted.

            In contrast, because the negligent damage to the Vessel claim remains against Andrew,

    summary judgment is not proper for the negligent supervision claims against his parent/guardians

    as well, if a Jury were to find that Andrew lit the boat afire, and acted willfully or maliciously in

    doing so. Accordingly, summary judgment is denied for Count III, Hollander Parental Tort.6




/   5   /                                         PETER G. SHERIDAN, U.S.D.J.




    6
      Jerzy and Michelle Chojnacki were dismissed from this action on December 12, 2018. (ECF
    No. 43). Additionally, because Defendant Samantha Cooper was dismissed from this action on
    January 10, 2019, the claims (Count XV) against her parents or legal guardians are dismissed as
    well. (ECF No. 50).
                                                     12
